USCA11 Case: 20-11211       Date Filed: 07/06/2021    Page: 1 of 18



                                                              [DO NOT PUBLISH]


                IN THE UNITED STATES COURT OF APPEALS

                         FOR THE ELEVENTH CIRCUIT
                           ________________________

                                 No. 20-11211
                             Non-Argument Calendar
                           ________________________

                   D.C. Docket No. 8:19-cr-00382-JSM-AAS-1


UNITED STATES OF AMERICA,

                                                                  Plaintiff-Appellee,

                                      versus

DERRICK COLEMAN,

                                                               Defendant-Appellant.
                           ________________________

                   Appeal from the United States District Court
                       for the Middle District of Florida
                         ________________________

                                   (July 6, 2021)

Before JILL PRYOR, LAGOA, and BRASHER, Circuit Judges.

PER CURIAM:

      Derrick Coleman appeals his conviction and 220-month sentence for bank

robbery. He argues that (1) there was insufficient evidence to support his conviction;
          USCA11 Case: 20-11211      Date Filed: 07/06/2021   Page: 2 of 18



(2) the district court erred in denying his motion to suppress a photo array; (3) the

district court abused its discretion in admitting testimony concerning domestic

abuse; (4) the district court erred in refusing to give his defense theory jury

instruction; and (5) his sentence was unreasonable. After careful review, we

conclude that these challenges are without merit. Accordingly, we affirm.

                                         I.

        On a typical morning at the Chase Bank in Tarpon Springs, Florida, a man

dressed in a hat, coat, and tie approached a bank teller, Mary Argeras. After a brief

casual conversation about the bank’s services, the man placed a bag on the teller

counter, told Argeras he had a gun, and demanded money. Argeras explained to the

robber that she could only retrieve money from the dispenser at her desk as there

was no bank vault. Argeras proceeded to dispense money from the dispenser in

increments of $1,000, composed of a variety of denominations. The disbursement of

the cash was a slow process, and the robber grew increasingly anxious as he waited.

After the fifth increment of $1,000 was dispensed, the robber demanded that the

teller place the $5,000 in his bag. The robber, later identified as Derrick Coleman,

then left the bank and returned to his home where he lived with his then girlfriend,

Birgit Baston. That day, Coleman confessed to Baston that he had robbed the Chase

Bank.




                                         2
         USCA11 Case: 20-11211        Date Filed: 07/06/2021   Page: 3 of 18



      Eight months later, a friend of Baston reported Coleman to police for the

robbery. Police followed this tip by speaking with Baston over the phone, who

informed the police of Coleman’s confession on the day of the robbery. During this

call, Baston shared several details she had learned about the robbery from Coleman

which had not been released to the public. These details included: that Coleman had

parked his car where there were no cameras, there had been only a few people in the

lobby when he walked into the bank, he had approached a female teller, the

dispensing of the money was a slow process, and he had left the bank with $5,000.

Soon after, a federal grand jury indicted Coleman for a single count of bank robbery

in violation of 18 U.S.C. §2113(a).

      Prior to trial, Coleman filed a motion to prevent testimony by Baston

concerning two instances of domestic violence allegedly committed by Coleman.

The first incident occurred in Germany just a few weeks after the robbery, where

Coleman is alleged to have verbally and physically assaulted Baston. Baston

reported this incident to German authorities at the time, though no further action was

taken. Coleman moved out of their shared home a few months later, though he and

Baston remained a couple. About two months after Coleman had moved out,

Coleman allegedly attempted to force his way into Baston’s home. Baston, fearing

for her safety, alerted police about this event. While discussing this matter with




                                          3
         USCA11 Case: 20-11211       Date Filed: 07/06/2021   Page: 4 of 18



police, she informed an officer about Coleman’s involvement in the bank robbery.

The police did not follow up on Baston’s statement related to the robbery.

      Coleman argued that this testimony would be highly prejudicial and was

largely irrelevant to the robbery. The government responded by arguing that

testimony was essential to explain why Baston delayed reporting the robbery to

police – a legitimate fear of Coleman.

      The district court denied Coleman’s motion to exclude the domestic violence

testimony. In doing so, the court concluded that the defense was highly likely to

attempt to undermine Baston’s credibility by pointing out her delay in reporting

Coleman’s confession of the robbery. The court then reasoned that the testimony of

domestic violence would be highly relevant in explaining why Baston delayed

reporting Coleman for several months.

      Coleman also moved to exclude the bank teller’s identification of Coleman in

a photo array. Detective Derek Anderson, who administered the photo array and who

knew Coleman to be the suspect, generated five “filler” photographs using a

computer program with inputs of Coleman’s age and race. Four of the photos,

including Coleman’s, had a tan background while two had a blue background.

Before administering the lineup, the detective read the bank teller instructions from

the “sequential photo array form” and advised her to disregard background colors.

Argeras then looked at each picture sequentially and was able to control the amount


                                         4
            USCA11 Case: 20-11211      Date Filed: 07/06/2021    Page: 5 of 18



of time she looked at each picture. Argeras selected Coleman’s photograph out of

the lineup. Although Argeras did not provide a confidence statement, Detective

Anderson testified that Argeras stated that she was “positive” about her

identification. Argeras and Detective Anderson both denied that any suggestive

gestures or cues, intentional or otherwise, occurred during administration of the

array.

         Coleman argued that the identification was unreliable, primarily because

Detective Anderson failed to administer the array blindly and thereby created the

potential for the officer to provide cues to Argeras, whether done consciously or not.

Coleman also took issue with the fact that Detective Anderson did not take a

confidence statement from Argeras, that the administration was not recorded, and

that pictures were presented in a suggestive manner. The government denied that

there was any evidence that the administration process was unduly suggestive.

         After hearing testimony related to the identity evidence, the district court

determined that the identification procedure was not unduly suggestive.

Accordingly, the court denied the motion to suppress.

         Prior to trial, Coleman requested the following jury instruction:

               “It is Mr. Coleman’s position that he did not commit the robbery
               at Chase Bank on June 30, 2018. It is his position that a
               government witness has falsely accused him for motives of their
               own and he was misidentified due to the disregard of law
               enforcement policy.


                                            5
         USCA11 Case: 20-11211       Date Filed: 07/06/2021    Page: 6 of 18



             If you believe that the United States Government has not proven
             beyond a reasonable doubt that it was Mr. Coleman and not
             someone else who robbed the bank on June 30, 2018, then you
             must find Mr. Coleman not guilty."

The court denied this request, stating that the proposed instructions were a factual

argument rather than a statement or instruction of law.

      The trial took place over two days. Argeras recounted the events of the

robbery and her later photo identification of Coleman. The government showed her

Coleman’s photo in court, and Argeras testified that she chose that photo because

“[t]hat was the person who was in front of me the day of the robbery. It brought me

back to that day.” Detective Anderson also testified and discussed his administration

of the photo array, again denying that he influenced Argeras’s decision. Detective

Anderson further testified that later that day he assisted in arresting Coleman, who

had with him a pair of glasses which appeared to be the same glasses worn by the

suspect in the surveillance video. Coleman argued throughout the proceedings that

the administration of the photo array was unduly suggestive.

      Baston testified that Coleman had confessed to her on the day of the robbery,

but she did not immediately report it because she both loved and feared Coleman.

She described her on and off relationship with Coleman, including accounts of

chronic emotional abuse and intimidation. She further specified the two incidents of

domestic violence which Coleman had previously sought to suppress. Baston also

identified Coleman as the man in surveillance video from the bank. Coleman
                                         6
         USCA11 Case: 20-11211      Date Filed: 07/06/2021    Page: 7 of 18



asserted during opening arguments that Baston was framing him after she found him

with another woman shortly before the robbery was reported.

      After the government rested its case, Coleman moved for a judgment of

acquittal based on insufficient evidence, which the court denied. After resting,

Coleman renewed his judgment of acquittal, which was again denied. After

deliberations, the jury found Coleman guilty.

      In the presentence investigation report, the probation officer calculated

Coleman’s guideline range as 210 to 240 months’ imprisonment based on a total

offense level of 32, a criminal history category of VI, and a maximum statutory term

of 20 years. The PSI detailed Coleman’s mental health history, including the

following: treatment for Post-Traumatic Stress Disorder (“PTSD”) after an inmate

assaulted him, court-ordered therapy for ongoing depression and anxiety,

participation in mental health counseling with an emphasis on sex offender

treatment, and a history of drug and alcohol use. Coleman did not object to the PSI,

but filed a sentencing memorandum, which noted a psychiatric evaluation and his

history of mental health issues.

      At sentencing, the court adopted the PSI’s findings and guideline calculations.

Coleman requested appropriate mental health treatment while in prison. The

government argued for a sentence of 240 months, stressing the need to protect the

public from Coleman given his history of bank robberies. The court stated that it


                                         7
            USCA11 Case: 20-11211     Date Filed: 07/06/2021    Page: 8 of 18



considered the arguments at sentencing, the PSI, the 18 U.S.C. § 3553(a) factors,

and the advisory guidelines, and then sentenced Coleman to 220 months’

imprisonment. The court also ordered Coleman to participate in a substance abuse

program and a mental health treatment program. Coleman did not object to the

sentence.

      Coleman timely appealed.

                                          II.

                          A.     Sufficiency of the Evidence

      We review de novo whether sufficient evidence supports a conviction,

viewing the evidence in the light most favorable to the government and drawing all

reasonable factual inferences from the evidence in favor of the government. United

States v. Frank, 599 F.3d 1221, 1233 (11th Cir. 2010). Evidence is sufficient if a

reasonable trier of fact could find that it established guilt beyond a reasonable doubt.

United States v. Beckles, 565 F.3d 832, 840–41 (11th Cir. 2009). We will not

overturn a conviction if “any reasonable construction of the evidence would have

allowed the jury to find the defendant guilty beyond a reasonable doubt.” United

States v. Herrera, 931 F.2d 761, 762 (11th Cir. 1991).

      Finally, it is for the jury to determine the credibility of witness testimony, and

“we assume the jury made all credibility choices in support of the verdict.” United

States v. Jiminez, 564 F.3d 1280, 1285 (11th Cir. 2009). We will not review the


                                           8
          USCA11 Case: 20-11211       Date Filed: 07/06/2021    Page: 9 of 18



jury’s credibility determination unless such testimony is incredible as a matter of

law. United States v. Feliciano, 761 F.3d 1202, 1206 (11th Cir. 2014). Testimony is

incredible when it is unbelievable on its face, such as where the witness could not

have possibly observed certain events or the events are contrary to the laws of nature.

Id.

      Coleman first argues that there was insufficient evidence to convict him of

bank robbery under 18 U.S.C. § 2113(a). Specifically, Coleman disputes that there

was adequate evidence to establish his identity. In support, Coleman points to the

lack of direct forensic evidence linking him to the robbery. He also asserts that

witness testimony relied on by the government to establish Coleman as the robber

was unreliable. He notes that Argeras identified him only in a photo line-up and

never in open court. In addition, he contends that Baston’s testimony was unreliable

as she had motive to frame him. The government argues that despite a lack of

forensic evidence, there was ample evidence for a reasonable jury to infer Coleman’s

guilt and that the jury was entitled to determine the credibility of witnesses.

      An individual is guilty of bank robbery under 18 U.S.C. § 2113(a) if he “by

force and violence, or by intimidation, takes, or attempts to take, from the person or

presence of another . . . any property or money or any other thing of value belonging

to [a bank,]” or he “enters or attempts to enter any bank . . . with intent to commit in

such bank . . . any felony affecting such bank.” 18 U.S.C. § 2113(a). Although no


                                           9
         USCA11 Case: 20-11211       Date Filed: 07/06/2021    Page: 10 of 18



forensic evidence in the form of DNA or fingerprints existed to identify Coleman as

the robber, several other lines of evidence adequately established Coleman’s

identity. Argeras identified Coleman as the robber in a photo lineup and later

testified during trial. Coleman is correct in his assertion that he was never identified

by Argeras in open court. However, she was never asked to do so by either the

government or the defense. The jury chose to believe her identification of Coleman

in the photo lineup, and they were entitled to do so. See Jiminez, 564 F.3d at 1285.

      Coleman’s ex-girlfriend, Baston, also testified that Coleman had confessed to

her that he had robbed the Chase Bank on the day in question. During the

investigation, Baston reported during police questioning several details about the

robbery that had not been disclosed to the public. Baston also identified Coleman as

the man in the picture captured by surveillance footage of the robbery. Coleman

argues that Baston’s testimony was false and that she had motive to frame him after

she found him with another woman. He also notes the length of time between the

robbery and Baston’s report to police. The jury, however, found Baston to be a

credible witness in reaching the guilty verdict, and we will not disturb a jury’s

reasonable determination that a witness is credible.

      Viewed in the light most favorable to the government, there was sufficient

evidence to enable a jury to find Coleman guilty beyond a reasonable doubt.

Accordingly, we affirm Coleman’s conviction.


                                          10
         USCA11 Case: 20-11211        Date Filed: 07/06/2021    Page: 11 of 18



                  B.     Denial of Motion to Suppress Photo Array

      Coleman next argues that the district court erred in denying his motion to

suppress the photo array. We review for clear error the district court’s conclusion

that an identification procedure was not unduly suggestive. United States v. Smith,

967 F.3d 1196, 1203 (11th Cir. 2020).

      When a photo lineup procedure is suggestive and causes eyewitness

identification to be unreliable, the identification is inadmissible as a matter of law.

See id. “[A]n identification must be excluded only if the identification procedure

created ‘a very substantial likelihood of irreparable misidentification’ and the

identification did not contain sufficient indicia of reliability. United States v. King,

751 F.3d 1268, 1277 (11th Cir. 2014) (quoting Perry v. New Hampshire, 565 U.S.

228, 232 (2012)). We use a two-step process to determine whether an out-of-court

identification was improperly admitted. United States v. Perkins, 787 F.3d 1329,

1344 (11th Cir. 2015). “First, we ask whether the original identification procedure

was unduly suggestive.” Id. (quoting United States v. Brown, 441 F.3d 1330, 1350

(11th Cir. 2006)). The size of the array, the manner of its presentation, and the details

of the photographs are all relevant when determining whether a photo array was

unduly suggestive. Id. If we determine that the array was unduly suggestive, then we

consider “whether, under the totality of the circumstances, the identification was




                                           11
        USCA11 Case: 20-11211       Date Filed: 07/06/2021   Page: 12 of 18



nonetheless reliable.” Id. (quoting Brown, 441 F.3d at 1350) (internal quotations

omitted).

      Coleman argues that the manner by which the photo array was presented to

Argeras was unduly suggestive. Coleman takes issue with the fact that Detective

Anderson did not administer the array blindly, did not record the process, and did

not obtain a confidence statement from Argeras. Regarding the lack of blind

administration, Coleman argues that this was contrary to both Department of Justice

policy and the policy of the police department.

      Here, Coleman’s photograph was picked out of a six-photograph array. Each

photo was the same size and filler photos were generated through a computer

program with inputs of Coleman’s race and age. Although not all background colors

were the same in each photo, Coleman’s photo had the same background color as

three other photos in the array. Furthermore, the detective who administered the

array instructed Argeras that she should disregard the background colors.

      During the suppression hearing, Detective Anderson and Argeras’s account

of how the array was administered varied to some extent. They both agreed,

however, that the detective allowed Argeras to control how long she looked at each

photo and that the detective did not do or say anything which might have indicated

who the suspect was. Coleman failed to put forth any specific evidence of

suggestiveness, through non-verbal cues or otherwise, to contradict their testimony.


                                        12
          USCA11 Case: 20-11211      Date Filed: 07/06/2021    Page: 13 of 18



Instead, he asks this Court to speculate that such evidence exists, which we will not

do. Coleman also failed to cite any legal authority to show that non-blind

administration alone can establish undue suggestion. In fact, a prior unpublished

decision by this Court suggests that it does not. See United States v. Smith, 148 F.

App’x. 867, 874 (11th Cir. 2005) (holding that photo lineup was not unduly

suggestive solely because detective’s knowledge of the identity of the suspect

presented potential for nonverbal cues). Finally, although Detective Anderson

admits to failing to ascertain the teller’s percentage of certainty, he did testify that

the Argeras had stated that she was “positive” that the person she identified was the

robber.

      For those reasons, the district court did not clearly err in determining that the

photo array was not unduly suggestive, and we affirm its decision to admit the out-

of-court identification.

          C.    Denial of Motion to Suppress Domestic Violence Testimony

      Coleman next challenges the district court’s denial of his motion to suppress

Baston’s testimony about his prior instances of domestic violence under Federal

Rule of Evidence 403. We review Rule 403 determinations for abuse of discretion.

United States v. Jernigan, 341 F.3d 1273, 1284 (11th Cir. 2003). “In reviewing

issues under Rule 403, we ‘look at the evidence in a light most favorable to its

admission, maximizing its probative value and minimizing its prejudicial impact.’”


                                          13
         USCA11 Case: 20-11211       Date Filed: 07/06/2021    Page: 14 of 18



United States v. Tinoco, 304 F.3d 1088, 1120 (11th Cir. 2002) (quoting United States

v. Elkins, 885 F.2d 775, 784 (11th Cir. 1989)).

      Federal Rule of Evidence 403 states that district courts “may exclude relevant

evidence if its probative value is substantially outweighed by a danger of one or

more of the following: unfair prejudice, confusing the issues, misleading the jury,

undue delay, wasting time, or needlessly presenting cumulative evidence.” Rule 403

is an extraordinary remedy that should be used only sparingly. See United States v.

Shabazz, 887 F.3d 1204, 1216 (11th Cir. 2018). We ask whether the “evidence was

dragged in by the heels solely for prejudicial impact.” United States v. Wilson, 788

F.3d 1298, 1314 (11th Cir. 2015) (quotation marks omitted).

      Coleman argues that Baston’s testimony regarding domestic abuse should

have been excluded as the probative value was substantially outweighed by the

danger of unfair prejudice. He asserts that the testimony was particularly harmful

where he exercised his right to remain silent and the testimony went unrebutted. In

response, the government argues that the domestic abuse precipitated Baston’s

phone call to police where she informed the police that Coleman had confessed to

the robbery and explained Baston’s delayed reporting. Additionally, the government

notes that Coleman was the first to put the delay in reporting at issue during trial.

      Here, the district court did not abuse its discretion by allowing Baston’s

testimony regarding Coleman’s abuse given its probative value in explaining


                                          14
         USCA11 Case: 20-11211       Date Filed: 07/06/2021    Page: 15 of 18



Baston’s delayed reporting of Coleman. See Jernigan, 341 F.3d at 1284. Coleman is

correct that testimony regarding alleged domestic violence could provoke antipathy

from the jury. However, the government did not bring in evidence of domestic abuse

simply to paint Coleman in an unfavorable light. Rather, the testimony was admitted

due to its importance in establishing the credibility of an important witness.

Testimony regarding domestic violence was critical to explaining why Baston had

fears about reporting Coleman’s confession sooner. This was not evidence “dragged

in by the heels solely for prejudicial impact.” Wilson, 788 F.3d at 1314.

      For these reasons, the probative value of the domestic violence testimony was

not substantially outweighed by it risk of unfair prejudice. The district court

therefore did not abuse its discretion.

               D.    Refusal to Give Defense Theory Jury Instruction

      Coleman next argues that the district court should have given his proposed

defense theory jury instruction. A district court’s refusal to give a proposed jury

instruction is reviewed for abuse of discretion. United States v. Eckhardt, 466 F.3d

938, 947 (11th Cir. 2006). The failure to give an instruction is reversible error only

if the requested instruction: “(1) was correct, (2) was not substantially covered by

the charge actually given, and (3) dealt with some point in the trial so important that

failure to give the requested instruction seriously impaired the defendant’s ability to

conduct his defense.” Id. at 947–48. Where the omission of the proposed instruction


                                          15
         USCA11 Case: 20-11211       Date Filed: 07/06/2021   Page: 16 of 18



did not prevent the defendant from raising the argument encompassed in the

proposed instruction, the omission did not seriously impair the defendant’s ability to

present an effective defense. United States v. Garcia, 405 F.3d 1260, 1274 (11th Cir.

2005).

      Coleman’s proposed instructions stated that it was his “position” that “he did

not commit the robbery,” that “a government witness has falsely accused him of

confessing to the robbery for motives of her own,” and that “he was misidentified

due to disregard of law enforcement policy.” Coleman argues that he was “entitled

to have presented instructions relating to a theory of defense for which there is any

foundation in the evidence,” and that he was “clearly hampered” by the court’s

refusal to give his defense theory jury instruction. The government responds that

Coleman’s proposed instructions were merely restatements of his arguments rather

than a theory of defense. The government also contends that the district court’s jury

instruction regarding identity adequately covered the requested instruction and

Coleman was not impaired from raising an effective defense.

      Regardless of whether Coleman’s requested instruction was a correct

statement of the law, or a statement of law at all, he has not shown that the court’s

failure to give the instruction seriously impaired his ability to present an effective

defense. See Eckhardt, 466 F.3d at 947–48. Coleman still had the full ability to, and

indeed did, argue during trial that he was not the man who robbed the bank. The


                                         16
          USCA11 Case: 20-11211      Date Filed: 07/06/2021   Page: 17 of 18



failure to give his proposed instruction also did not impair Coleman from raising

arguments about the credibility of testifying witnesses or the reliability of the out-

of-court identification.

      Additionally, Coleman’s proposed instructions were substantially covered by

the actual charge. The court’s charge instructed jurors on their discretion in

determining the credibility of witnesses. The given instruction properly allowed the

jury to determine if they had reasonable doubt after hearing testimony from Baston

and Argeras. Finally, the court’s instruction included explicit instruction to find

Coleman not guilty if the jury had reasonable doubt as to the identity of the bank

robber.

      Accordingly, we affirm the court’s refusal to give Coleman’s proposed

defense theory jury instruction.

                   E.      Reasonableness of Coleman’s Sentence

      Finally, Coleman argues for the first time on appeal that his sentence was

unreasonable. We typically review the reasonableness of a sentence for abuse of

discretion. United States v. Kirby, 938 F.3d 1254, 1257 (11th Cir. 2019). But when

the defendant does not object to the procedural reasonableness of his sentence before

the district court, we review only for plain error. United States v. Vandergrift, 754

F.3d 1303, 1307 (11th Cir. 2014). This Court may reverse a plain error that affects

the defendant’s substantial rights and seriously affects the fairness, integrity, or


                                         17
         USCA11 Case: 20-11211       Date Filed: 07/06/2021    Page: 18 of 18



public reputation of judicial proceedings. United States v. Innocent, 977 F.3d 1077,

1081 (11th Cir. 2020).

      Coleman raises no argument that his substantial rights were affected by the

district court’s sentencing. Instead, he argues only that his sentence was

unreasonable because the court failed to consider his downward variance arguments,

including a psychiatric evaluation that concluded he suffered from major depression,

PTSD, alcohol abuse disorder, cannabis use disorder, cocaine use disorder, and

stimulant use disorder. Coleman asserts that in doing so, the court failed to make

individualized findings when assessing the 18 U.S.C. § 3353(a) factors. Those

arguments are insufficient to show that the district court plainly erred. The district

court correctly calculated the guidelines, and both parties were able to make

arguments for what they considered to be an appropriate sentence. The district court

did not discuss each Section 3353(a) factor independently, but it also was not

required to do so. See United States v. Sanchez, 586 F.3d 918, 936 (11th Cir. 2009).

And the 220-month sentence was within the guidelines range. Accordingly, the

district court did not plainly err in imposing the sentence.

                                         III.

      For the above reasons, we AFFIRM the holdings of the district court.




                                          18